                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    NIHEIM JABRIL MILLER,                           No. 4:21-CV-00626

                  Petitioner,                       (Judge Brann)

         v.

    PENNSYLVANIA PAROLE BOARD,

                  Respondent.

                                MEMORANDUM OPINION

                                    JUNE 24, 2021

        Presently before the Court is Petitioner Niheim Jabril Miller’s petition for

writ of habeas corpus brought pursuant to 28 U.S.C. § 2254, challenging a

February 14, 2018 decision of the Pennsylvania Board of Probation and Parole to

recommit him as a technical parole violator.1 For relief, Petitioner seeks “to be

released from the P.A. D.O.C on parole.”2 On June 3, 2021, Respondent filed an

answer to the petition, indicating that Petitioner was granted parole on May 13,

2021 and is scheduled to be placed in a community corrections center on June 23,

2021.3 For the reasons that follow, the Court will dismiss the petition for writ of

habeas as moot.




1
     Doc. 1.
2
     Id.
3
     Doc. 9-4.
I.      BACKGROUND

        Petitioner was housed in the Pennsylvania Department of Corrections after

being convicted and sentenced on Robbery, Burglary, Criminal Trespass, Drug and

Firearm Charges.4 On November 21, 2016, Petitioner was released on parole.5

        On March 3, 2017, Petitioner was detained for technical parole violations

and a decision on revocation was held in abeyance pending completion of

programming.6 On April 24, 2017, Petitioner was recommitted as a technical

parole violator after being unsuccessfully discharged from Gateway Braddock.7

On August 16, 2017, Petitioner was released on parole.8

        On December 29, 2017, Petitioner was arrested for drug related parole

violations.9 On January 4, 2018, Petitioner admitted that he violated the conditions

of his parole by using drugs and associating with persons using or selling drugs.10

On February 14, 2018, Petitioner was recommitted as a technical parole violator.11

        On June 22, 2018, the Board was advised that Petitioner committed a

disciplinary infraction involving a controlled substance.12 On July 23, 2018, the




4
     Doc. 9-1 at 2, Sentence Status Summary.
5
     Doc. 9-1 at 8, Order to Release on Parole.
6
     Doc. 9-1 at 10, Administrative Action.
7
     Doc. 9-1 at 12, Notice of Board Decision.
8
     Doc. 9-1 at15, Order to Release on Parole.
9
     Doc. 9-2 at 2, Technical Violation Arrest Report.
10
     Doc. 9-2 at 8, Waiver of Violation Hearing and Counsel/Admission Form.
11
     Doc. 9-2 at 11, Notice of Board Decision.
12
     Doc. 9-2 at 15, PV Center Matters Cover Sheet.
                                              2
Board rescinded the reparole portion of the February 14, 2018 recommitment

decision.13 On April 3, 2019, Petitioner was granted parole.14

         On July 10, 2019, the Board was advised that Petitioner committed a

disciplinary infraction involving a controlled substance.15 On August 5, 2019, the

Board rescinded the April 3, 2019 parole grant.16

         On August 17, 2020, Petitioner was refused parole.17

         On December 20, 2020, the Board denied Petitioner’s administrative

challenges to the February 14, 2018 and July 23, 2018 decisions.18 Petitioner

challenged the Board’s December 20, 2020 decision by filing a petition for review

in the appellate jurisdiction of the Commonwealth Court of Pennsylvania.19 His

petition for review remains pending.

         On May 13, 2021, Petitioner was granted parole.20 Petitioner is scheduled

for release on June 23, 2021.21

II.      DISCUSSION

         A petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 may be

brought by “a person in custody pursuant of a State court only on the ground that


13
      Doc. 9-3 at 2, Notice of Board Decision.
14
      Doc. 9-3 at 4, Notice of Board Decision.
15
      Doc. 9-3 at 8, Memorandum.
16
      Doc. 9-3 at 16, Notice of Board Decision.
17
      Doc. 9-3 at 18, Notice of Board Decision.
18
      Doc. 9-4 at 2, Decision.
19
      Doc. 9-4 at 6, Notice of Filing Petition for Review.
20
      Doc. 9-4 at 10, Notice of Board Decision.
21
      Doc. 9-4 at 14, Community Corrections Referral.
                                                    3
he is in custody in violation of the Constitution or laws or treaties of the United

States.”22 Moreover, Article III of the Constitution provides that the “judicial

power shall extend to ... cases ... [and] to controversies.”23 Thus, federal courts are

restricted to adjudicating “actual, ongoing cases or controversies.”24 “If

developments occur during the course of adjudication that eliminate a [petitioner’s]

personal stake in the outcome of a suit or prevent a court from being able to grant

the requested relief, the case must be dismissed as moot.”25 Consequently, in the

absence of continuing collateral consequences, a federal district court does not

have jurisdiction to review moot habeas claims.26 The petitioner bears the burden

of demonstrating that collateral consequences exist to avoid having the case

dismissed as moot.27

        As noted above, in his § 2254 petition, Petitioner requests that the Court

grant him parole.28 The Parole Board’s grant of parole to Petitioner, therefore,

renders his § 2254 petition moot unless he can demonstrate “continuing collateral

consequences sufficient to meet Article III’s ‘case or controversy’ or ‘injury’

requirement.”29 Collateral consequences refer to those “consequences with


22
     28 U.S.C. § 2254(a).
23
     U.S. Const. Art. III, § 2.
24
     Khodara Envtl., Inc. v. Beckman, 237 F.3d 186, 193 (3d Cir. 2001).
25
     Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 2001).
26
     North Carolina v. Rice, 404 U.S. 244, 246 (1971) (noting that “[m]ootness is a
     jurisdictional question”).
27
     Spencer v. Kemna, 523 U.S. 1, 7 (1998).
28
     Doc. 1.
29
     Gilliam v. SCI Huntingdon, 2018 WL 6492964, at *2.
                                                4
negligible effects on a petitioner’s physical liberty of movement.”30 While the

Supreme Court will presume that “a wrongful criminal conviction has continuing

collateral consequences,”31 courts will not do so when the petitioner is challenging

the denial of release on parole.32 Thus, Petitioner “must demonstrate that he has

suffered or is threatened with an actual injury ... that can be redressed by a

favorable decision here.”33 Petitioner has not demonstrated that collateral

consequences exist, such that his § 2254 petition should not be dismissed as moot.

Thus, the instant petition will be dismissed as moot.34

III.    CERTIFICATE OF APPEALABILITY

        Pursuant to 28 U.S.C. § 2253(c)(1)(A), unless a circuit justice or judge

issues a certificate of appealability (“COA”), an appeal may not be taken from a

final order in a proceeding initiated pursuant to 28 U.S.C. § 2254. A COA may

issue only if the applicant has made a substantial showing of the denial of a

constitutional right.35 “A petitioner satisfies this standard by demonstrating that



30
     Virsnieks v. Smith, 521 F.3d 707, 718 (3d Cir. 2008).
31
     Spencer, 523 U.S. at 8.
32
     Id. at 14.
33
     Okereke v. United States, 307 F.3d 117, 121 (3d Cir. 2002).
34
     Alternatively, had Petitioner not received the relief he requested, the petition for writ of
     habeas corpus would have been dismissed for Petitioner’s failure to exhaust state court
     remedies, as his appeal of the Board’s December 20, 2020 decision remains pending before
     the Commonwealth Court of Pennsylvania. See Castille v. Peoples, 489 U.S. 346 (1989)
     (finding that in order to demonstrate compliance with the exhaustion requirement, a habeas
     petitioner must show that each claim which forms the basis of a federal habeas petition
     has been “fairly presented” to the state courts prior to filing a federal habeas corpus
     petition).
35
     See 28 U.S.C. § 2253(c)(2).
                                                  5
jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.”36 “When the district court

denies a habeas petition on procedural grounds without reaching the prisoner’s

underlying constitutional claim, a COA should issue when the prisoner shows, at

least, that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.”37

In the case at bar, jurists of reason would not find the procedural disposition of this

case debatable. Accordingly, the Court will not issue a COA in this case.

IV.     CONCLUSION

        For the reasons set forth above, Petitioner’s § 2254 petition (Doc. 1) will be

dismissed as moot. A COA will not issue. An appropriate Order follows.


                                                        BY THE COURT:


                                                        s/ Matthew W. Brann
                                                        Matthew W. Brann
                                                        United States District Judge




36
     Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).
37
     Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                                 6
